DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Remarks
Applicant's amendments and remarks filed on 01/03/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 8, 15 and claims 1-20 are pending.

With respect to Applicant’s argument on page 2 recited: “For instance, while Amacker shows in FIG. 3 a drop-down list 310 with a number of search completion options 315 associated with the term 'laptop,' there is nothing in Amacker to disclose or suggest that such a search completion option is "relevant to at least one of: a user profile of a user associated with the user input, a team of which the user is a member, or an organization of which the user is a member," as recited in amended claim 1”

In response to the amendment made to the claim, Examiner relies on a new reference Weatherford et al., US 20140172562, which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection.  Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Villamor et al., US 2015/0052445 Al, hereinafter Villamor, in view of Amacker, US 9,875,284, hereinafter Amacker and further in view of Weatherford et al., US 20140172562, hereinafter Weatherford.

As per claim 1, (Currently Amended) A system comprising: (Villamor discloses configuring user interface on a mobile device (e.g., “display by a client device”) including a search box (See FIG 9A element 902) on a mobile device to receive user input such as search box and smart scope menu (the “search box” taught by Villamor is a “field” as recited in the amendment claims))
a database system implemented using a server system, the database system configurable to cause: providing, for display by a client device, a graphical user interface (GUI) including a search input field; 
(Villamor, par. [0127] lines 5-13: “FIGS. 9A-9C show examples of GUIs displaying navigation user interfaces on a mobile device, according to some implementations. FIG. 9A shows an example of a search interface 900 that includes a search box 902 and a smart scope menu 904. In the event that a user wishes to search for a data object that is not identified in the smart scope menu 904, the user may swipe to the end of the smart scope menu 904 and press on an overflow button 906 to display additional searchable data object types.”)

(Villamor in paragraph [0103] and [0118] disclose user action performing with respect to a particular record or object of the database system) and one or more database records of one or more of a plurality of database record types, one or more actions configured to be performed with respect to: the one or more database records and/or the one or more database record types, and an application or a data object; 
(Villamor [0103] “.. The navigation menu 600 includes a search bar 610, allowing the user to search the on-demand database system for a particular record, such as the name of an account or opportunity.”)
(Villamor [0118] “.. FIG. 8A shows an example of a search interface 800 that includes a search box 802 and a smart scope menu 804 that identifies one or more types of searchable data objects of the on-demand database system.”) 

With respect to claim 1, Villamor does not explicitly disclose a step for suggesting one or more queries relevant to a user profile, member of organization of which the user is associated with:
processing an indication of user input received via the search input field; searching one or more sources based, at least in part, on the indication of the user input to identify at least: one or more suggested queries relevant to at least one of: a user profile of a user associated with the user input, a team of which the user is a member, or an organization of which the user is a member, 
However, Weatherford teaches a method of configuring query-completion keywords associated with the user who inputted the search query or user profile information, social network information associated with the user.
(Weatherford US 20140172562 [0068] Selection may be based on keywords associated with the query-completion suggestion, a geographical location associated with the user who inputted the search query, a cached search history, user profile information, social network information associated with the user, and the like.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Weatherford into the combined system of Villamor for the advantageous purpose of providing a query terms most relevant to the existing context for searches. As an example, if a user is logged in a social network system and searching for a friends in a social group or network to tag the person in a photo before posting, the teachings of Weatherford would effectively find the list of friends within a close circle/association with a profile by limiting the scope of searches in the current context of agenda/subject/interest or group to improve user experiences on searches by limiting/filtering search results.

Furthermore, Villamor does not explicitly discloses a step for providing a plurality of user interface objects for simultaneous display by the client device including a query section identifying, as a first, second and third search result based on the user input)
providing a plurality of user interface objects for simultaneous display by the client device, the user interface objects including: a query section identifying, as a first search result based on the user input, the one or more suggested queries as a first one or more user-selectable options, a database record section identifying, as a second search result based on the user input, the one or more database records and the one or more database record types as a second one or more user-selectable options, and an action section identifying, as a third search result based on the user input, the one or more actions as a third one or more user-selectable options; and Attorney Docket No.: SLFCP280A/4032US22 Serial No.: 16/264,281responsive to an indication of a user selection of a particular one of the user-selectable options, initiating a computing event in relation to the particular user-selectable option.

    PNG
    media_image1.png
    819
    1130
    media_image1.png
    Greyscale

However, Amacker discloses a step for allowing user inputting with a plurality of search terms (i.e., “as a first/second/third search result based on the user input”) that narrows or refines (i.e., “responsive to an indication of a user selection of a particular one of the user-selectable options”) the previous input (See FIG 7, element 305, 705 and 405)
(Amacker, col. 4, lines 23-31: “In one example, the second input can be a second keystroke or a second search term appended to the first input. That is, the second input can be a second keystroke or a second search term that narrows or refines the first input. The server can transmit, to the search completion service, the second input. The server can receive, from the search completion service, one or more modified search completion options based at least in part on the second input. The server can generate second search results for each of the one or more modified search completion options.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Amacker into the combined system of Villamor for the advantageous purpose of providing user with a feature allowing user input multiple query section with plurality of query terms for further query refinement to improve searches to enhances user experiences.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Weatherford and Amacker into the system of Villamor because, they are analogous art as being directed to the same field of endeavor, the system and method of enhanced search services by providing a query-refinement feature. (See Villamor Abstract, Amacker FIG. 9, 10 col.28 line 45-49, Weatherford Abstract )

As per claim 2. (Previously Amended) The system as recited in claim 1, wherein each of the sections corresponds to a different one of a plurality of object types.  
(Villamor discloses a method of displaying user selectable a plurality of object types: Villamor par. [0118] “The smart scope menu 804 allows the user to scope his search to a particular data object type, such as accounts, contacts, or opportunities. If a user wishes to search for a contact, he can select "contacts" in the smart scope menu 804, and the search results will include contacts that match a search term provided by the user in the search box 802.”
See also Villamor, user interface showing the list of object types in FIG. 9B where element 914 is “Files” type, element 912 is “Opportunities” type)

As per claim 3. (Previously Amended) The system as recited in claim 1, wherein the one or more actions does not pertain to a first database record, and  initiating the computing event includes providing a user interface object configured to facilitate creation of a second database record.  
(Villamor discloses a method for retrieving set of data objects may include data objects that were previously identified as well as data objects of the on-demand database system that were not previously identified (e.g., as recently accessed by the user:
Villamor par. [0120] “FIG. 8C shows ... In some implementations, the retrieved set of data objects may include data objects that were previously identified based on the user's captured behavioral data, as well as data objects of the on-demand database system that were not previously identified as recently accessed by the user. For example, in FIG. 8C, the first two items 826 identify contacts that were previously identified, and the second two items 828 identify contacts of the on-demand database system that were not part of the previously identified set.”)

As per claim 4. (Previously Amended) The system as recited in claim 1, wherein the one or more actions pertains to a particular database record.  
(Villamor discloses a method of how user may be pertaining to a particular database record (e.g., of the database system.  As an example, a record may be a feed of feed items about a particular record such as feed tracked updates about changes to the record and posts made by users about the record: 
Villamor par. [0045]: “An "entity feed" or "record feed" generally refers to a feed of feed items about a particular record in the database, such as feed tracked updates about changes to the record and posts made by users about the record. An entity feed can be composed of any type of feed item. Such a feed can be displayed on a page such as a web page associated with the record, e.g., a home page of the record.”)

As per claim 5. (Previously Amended) The system as recited in claim 4, wherein initiating the computing event includes providing access to data of one or more fields of the particular database record.  
(Villamor discloses steps for accessing on-demand databases system (e.g., “particular database record”) under by providing additional option under “More” menu item:
Villamor par. [0105] If a user is looking for an object or type of object not listed in the "Recent" section 630, the user may also select the "More" menu item 632 to view a full list of all searchable objects in the on-demand database system.)

Claims 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Villamor et al., US 2015/0052445 Al, hereinafter Villamor, in view of Amacker, US 9,875,284, hereinafter Amacker and further in view of Weatherford and Brewer, III et al., Patent Number: 5,333,252, hereinafter Brewer.

As per claim 6. (Previously Amended) The system as recited in claim 1, (Villamor does not explicitly discloses) wherein the user interface objects further include one or more columns adjacent to the second one or more user-selectable options, the one or more columns including data obtained from one or more fields of the one or more database records.  

However, Brewer discloses “the user interface objects include one or more columns adjacent to the second one or more user-selectable options, the one or more columns including data obtained from one or more fields of the one or more database records” 
 (Brewer col.11, line 37 – col. 12 line 1 “The interface method involves sequentially displaying in a first column on the display data contained in each of the fields from a first record in the first database, then sequentially displaying in a second column on the display field names of the fields from the records of the second database, followed by detecting a user selecting a first field name in the second column using the selection device, and detecting the user moving the cursor using the cursor control device while the first field name is selected.”) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Brewer into the combined system of Villamor because, they are analogous art as being directed to the same field of endeavor, the method of configuring user interface for query. A person having ordinary skill in the art would have motivated to combine teachings of Brewer into the system of Villamor because teachings of Brewer user interface offers user with multi-level drilldown selections for refining query options, which improves user experiences on searching.

As per claim 7. (Previously Amended) The system as recited in claim 6, (Villamor does not explicitly discloses) wherein the user interface objects further include a preview section including a graphical preview of the application or the data object as a fourth one or more user-selectable options.  

However, Amacker discloses a method of providing search completion options. For instance, the search suggest drop-down list can include a plurality of search completion options associated with the term "laptop" and there can be ten search completion options (e.g., “a preview section including the data object as a fourth one or more user-selectable options”) with "laptop," "laptop in Electronics," "laptop computer," "lap top bag," "laptop case," "laptop backpack," "laptop cooling pad," "laptop sleeve," "laptop stand," and "laptop cooler.":

    PNG
    media_image2.png
    864
    1277
    media_image2.png
    Greyscale

(Amacker, col. 8, lines 4-11: “FIG. 3, the search suggest drop-down list 310 can include a plurality of search completion options 315 associated with the term "laptop" (e.g., the first input 305). Specifically, in FIG. 3, there can be ten search completion options 315. For example, the search completion options 315 can include: "laptop," "laptop in Electronics," "laptop computer," "lap top bag," "laptop case," "laptop backpack," "laptop cooling pad," "laptop sleeve," "laptop stand," and "laptop cooler.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Amacker into the combined system of Villamor for the advantageous purpose of providing a query section identifying the one or more suggested queries as one or more listings of user-selectable records in the drop-down-menu because it enhances user experiences on searching.

As per claim 8. (Currently Amended)  A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause: providing, for display by a client device, a graphical user interface (GUI) including a search input field; Attorney Docket No.: SLFCP280A/4032US23 Serial No.: 16/264,281processing an indication of user input received via the search input field; searching one or more sources based, at least in part, on relevant to at least one of: a user profile of a user associated with the user input, a team of which the user is a member, or an organization of which the user is a member, one or more database records of one or more of a plurality of database record types, one or more actions configured to be performed with respect to: the one or more database records and/or the one or more database record types, and an application or a data object; providing a plurality of user interface objects for simultaneous display by the client device, the user interface objects including: a query section identifying, as a first search result based on the user input, the one or more suggested queries as a first one or more user-selectable options, a database record section identifying, as a second search result based on the user input, the one or more database records and the one or more database record types as a second one or more user-selectable options, and an action section identifying, as a third search result based on the user input, the one or more actions as a third one or more user-selectable options; and responsive to an indication of a user selection of a particular one of the user-selectable options, initiating a computing event in relation to the particular user-selectable option.

Claims 8 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 9. (Previously Amended) The computer program product as recited in claim 8, wherein each of the sections corresponds to a different one of a plurality of object types. 

Claims 9 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 10. (Previously Amended) The computer program product as recited in claim 8, wherein the one or more actions does not pertain to a first database record and initiating the computing event includes providing a user interface object configured to facilitate creation of a second database record.  

Claims 10 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 11. (Previously Amended) The computer program product as recited in claim 8, wherein the one or more actions pertains to a particular database record 

Claims 11 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12. (Previously Amended) The computer program product as recited in claim 11, wherein initiating the computing event includes providing access to data of one or more fields of the particular database record.  

Claims 12 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13. (Previously Amended) The computer program product as recited in claim 8, wherein the user interface objects further include one or more columns adjacent to the second one or more user-selectable options, one or more columns including data obtained from one or more fields of the one or more database records

Claims 13 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14. (Previously Amended) The computer program product as recited in claim 13, wherein the user interface objects further include a preview section including a graphical preview of the application or the data object as a fourth one or more user- selectable options.  

Claims 14 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15. (Currently Amended) A method comprising: providing, for display by a client device, a graphical user interface (GUI) including a search input field; processing an indication of user input received via the search input field; searching one or more sources based, at least in part, on relevant to at least one of: a user profile of a user associated with the user input, a team of which the user is a member, or an organization of which the user is a member, one or more database records of one or more of a plurality of database record types, one or more actions configured to be performed with respect to: the one or more database records and/or the one or more database record types, and an application or a data object; providing a plurality of user interface objects for simultaneous display by the client device, the user interface objects including: Attorney Docket No.: SLFCP280A/4032US25 Serial No.: 16/264,281a query section identifying, as a first search result based on the user input, the one or more suggested queries as a first one or more user-selectable options, a database record section identifying, as a second search result based on the user input, the one or more database records and the one or more database record types as a second one or more user-selectable options, and an action section identifying, as a third search result based on the user input, the one or more actions as a third one or more user-selectable options; and responsive to an indication of a user selection of a particular one of the user-selectable options, initiating a computing event in relation to the particular user-selectable option.

Claims 15 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16. (Previously Amended) The method as recited in claim 15, wherein each of the sections corresponds to a different one of 

Claims 16 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 17. (Previously Amended) The method as recited in claim 15, wherein the one or more actions does not pertain to a first database record and initiating the computing event includes providing a user interface object configured to facilitate creation of a second database record.  

Claims 17 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18. (Previously Amended) The method as recited in claim 15, wherein the one or more actions pertains to a particular database record 

Claims 18 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19. (Previously Amended) The method as recited in claim 18, wherein initiating the computing event includes providing access to data of one or more fields of the particular database record.

Claims 19 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 20. (Previously Amended) The method as recited in claim 15, wherein the user interface objects further include one or more columns adjacent to the second one or more user-selectable options, one or more columns including data obtained from one or more fields of the one or more database records

Claims 20 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SEARCH SYSTEMS AND COMPUTER-IMPLEMENTED SEARCH METHODS, (Payne et a, US 2014/0358900) - Search systems and computer-implemented search methods are described. In one aspect, a search system includes a communications interface configured to access a plurality of data items of a collection, wherein the data items include a plurality of image objects individually comprising image data utilized to generate an image of the respective data item.

Refining Search Queries by the suggestion of correlated terms from Prior Searches (Bowman et al., US 6006225 paragraphs 23, 30, 31, 41, 48, 52)

Dynamic Client Interaction for Search (Richardson et al., US-9256683, FIG.9)

Dynamic Search box for web browser (Djabarov et al., US-8010523)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154